The Honorable Kim Hendren State Senator 1501 Highway 72 Southeast Gravette, Arkansas 72736-9438
Dear Senator Hendren:
I am writing in response to your request for an opinion about records retention requirements. You ask:
  If a county employee drafts a memorandum to a county judge objecting to the potential hiring of an individual as the employee's supervisor, are there any provisions of Arkansas law that require[] the county judge to retain that memorandum for a specific period of time?
RESPONSE
I assume for purposes of your question that no request for the document has been made under the Freedom of Information Act (FOIA) — which can be found at A.C.A. §§ 25-19-101 to 25-19-109 (Repl. 2002 Supp. 2007) — and that no local ordinance requires retention of the document. Given those assumptions, the answer to your question is "no," in my opinion. I have not located any statutes requiring the county judge to retain such a document.
The FOIA does not require the document be retained because the FOIA is not a records-retention statute. Op. Att'y Gen. 2000-220. The records-retention statutes found at A.C.A. §§ 25-18-601 to 25-18-605
(Supp. 2007) do not require the document be retained because those statutes only apply to state government. *Page 2 
Finally, the records-retention statutes specifically for counties — found at A.C.A. §§ 13-4-301 to 13-4-308 (Repl. 2003  Supp. 2007) — do not list any retention requirements for the document you describe. Local ordinances may have to be analyzed to determine whether they contain any retention requirements. However, assuming the absence of any relevant local ordinance, I believe the answer to your question is "no," based on the absence of any state statute requiring the judge to retain such a document.
Assistant Attorney General Ryan Owsley prepared the foregoing opinion, which I hereby approve.
Sincerely,
DUSTIN MCDANIEL Attorney General *Page 1